      Case 2:20-cr-00054 Document 84 Filed 06/30/21 Page 1 of 1 PageID #: 344




                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                       CHARLESTON DIVISION

UNITED STATES OF AMERICA,                               )
                                                        )
        Plaintiff,                                      )
                                                        )
vs.                                                     ) CRIMINAL ACTION NO. 2:20-cr-00054
                                                        )
NEDELTCHO VLADIMIROV,                                   )
                                                        )
        Defendant.                                      )

                                                   ORDER

        It appearing to the Court that there are no pretrial motions to be resolved by the

undersigned 1 in this matter, the motions hearing scheduled for July 7, 2021 at 11:00 a.m. in

Charleston is CANCELLED.

        The Court DIRECTS the Clerk to provide a copy of this Order to the Defendant and

counsel; to the Assistant United States Attorney; to the United States Probation Office; and to the

Office of the United States Marshals Service.

        ENTERED: June 30, 2021.




1
  Pursuant to the Order of Reference (ECF No. 26), motions to continue, motions to suppress evidence and motions
in limine are reserved for resolution by District Judge Irene Berger.
